Title: To George Washington from James McHenry, 14 August 1799
From: McHenry, James
To: Washington, George



Dear Sir
War Department [Philadelphia] 14 Augt 1799

Governor Davie of N. Carolina sent me by the last mail, three copies of a little work of his intitled, “instructions to be observed for the formations and movements of Cavalry,” one of which he requested me, which I now do, to present to the commander in chief.
I do not recollect whether I mentioned to you, that he is one in the Commission to the Directory. The President has directed the mission to proceed. Whatever opinions may have been entertained respecting its original propriety, now, it having been adopted, I think, the honour and dignity of the government demand, that it should be pursued in a spirit of fairness and liberal good faith. I am my dear Sir most sincerely & Affly yours

James McHenry

